DETAILED ACTION

This action is in response to Applicant’s responses filed on December 27, 2021 have been considered but are deemed moot in view of new ground of rejections below.

Claims 1-13 are amended. Claims 15-20 are new.  Claims 1-20 are pending. 
 

 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hudson et al (US. Pub. No. 2019/0156304).


access an instruction set stored on a distributed ledger wherein the instruction set is configured to command a downstream production tool (fig. 1, [0002] Distributed ledgers provide a unique system for recording transactions and storing data.  In general, distributed ledgers hold a log of transactions (events) that may be replicated across a public or private distributed network, [0062] ledger that maintains the access rights, [0077] instructions to access); 
tokenize the instruction set (fig. 2, [0003] Systems and methods for tokenizing corporate actions [0006] token to a distributed ledger, [0010] for an issuer comprising at least one computer processor, a method for tokenizing corporate actions may include (1) generating a token for each participating share in an offering; (2) distributing the token to an electronic wallet); 
interpret an instruction set access request ([0079] processors to read the instructions.  That is, written lines of programming code or source code, in a particular programming language, are converted to machine language using a compiler, assembler or interpreter); and
 in response to the instruction set access request, provide a provable access to the instruction set ([0062] ledger that maintains the access, [0072] processing machine executes the instructions that are stored in the memory, [0077] memory stores a set of instructions.  The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine.  The processor executes the instructions that are stored in the memory or memories in order to process data.  The set of instructions may include various instructions that perform a particular task or 

With respect to claims 2-4, Hudson teaches downstream production tool is a tool for a coating process, and the instruction set comprises an instruction set is for configured to command the tool for the coating process, the 3D printer operation and the semiconductor fabrication process ([0077] memory stores a set of instructions.  The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine.  The processor executes the instructions that are stored in the memory or memories in order to process data.  The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above.  Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software).

With respect to claims 5-10, Hudson teaches downstream production tool is a field programmable gate array (FPGA), and the instruction set is configured to command the FPGA, the food preparation, the polymer production, the chemical synthesis, the biological production and the crystal fabrication ([0072] processing machine executes the instructions that are stored in the memory).



With respect to claim 13, Hudson teaches provable access control, validation of terms, and or tracking of utilization for an operation performed on the distributed ledger ([0008] updated ownership to a distributed ledger [0019] token to a distributed ledger).

With respect to claim 14, Hudson teaches triggering access controls within a content management system upon a validation of actions ([0002] distributed ledgers hold a log of transactions (events)).

With respect to claims 15 and 18, Hudson teaches to tokenize the instruction set in response to accessing the instruction set (abstract, tokenizing corporate actions).

 With respect to claims 16 and 19, Hudson teaches to record a transaction on the distributed ledger in response to providing the provable access to the instruction set ([0062] ledger that maintains the access, [0072] processing machine executes the instructions that are stored in the memory).

With respect to claims 17 and 20, Hudson teaches to record a transaction on the distributed ledger in response to a command of the downstream production tool using .


Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to post whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The present application is being examined under the pre-AIA  first to invent provisions. 




/ISAAC M WOO/           Primary Examiner, Art Unit 2163